UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52491 MIMEDX GROUP, INC. (Exact name of registrant as specified in its charter) Florida 26-2792552 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 811 Livingston Court, Suite B Marietta, GA (Address of principal executive offices) (Zip Code) (678) 384-6720 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of July 31, 2011, there were 73,646,895 shares outstanding of the registrant’s common stock. MIMEDX GROUP, INC. Table of Contents Part IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets (unaudited) June 30, 2011 and December 31, 2010 2 Condensed Consolidated Statement of Operations (unaudited) Three and six months ended June 30, 2011 and 2010 3 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) Six months ended June 30, 2011 4 Condensed Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, 2011 and 2010 5 Notes to the Unaudited Condensed Consolidated Financial Statements Three and six months ended June 30, 2011 and 2010 6 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3Quantitative and Qualitative Disclosures About Market Risk 28 Item 4Controls and Procedures 29 Part IIOTHER INFORMATION Item 1Legal Proceedings 29 Item 1ARisk Factors 29 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3Defaults under Senior Securites 30 Item 4Submission of Matters to a Vote of Security Holders 30 Item 5Other Information 30 Item 6Exhibits 30 Signatures 31 1 Table of Contents MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, (unaudited) December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $1,701,688and $1,392,704, respectively Goodwill Intangible assets, net of accumulated amortization of $2,800,561and $2,132,606, respectively Deposits and other long term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Short-term convertible notes, plus accrued interest of $3,432 - Short-term notes payable, plus accrued interest of $97 - Deferred rent - Customer deposits - Earn-out liability, payable in MiMedx stock - Total current liabilities Earn-out liability, payable in MiMedx stock - Convertible debt, plus accrued interest of $24,110 - Convertible line of credit with related party, plus accrued - interest of $9,959 and amortized discount of $10,918 Notes payable, plus accrued interest of $301 - Other long term liabilities - Total liabilities Commitments and contingencies (Note 11) - - Stockholders' equity: Preferred stock; $.001 par value; 5,000,000 shares authorized and no shares issued and outstanding - - Common stock; $.001par value; 100,000,000 shares authorized;73,696,895 issued and 73,646,895 outstanding for 2011 and 64,381,910 issued and 64,331,910 outstanding for 2010 Additional paid-in capital Treasury stock (50,000 shares at cost) ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements 2 Table of Contents MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUES: Net sales $ OPERATING COSTS AND EXPENSES: Cost of products sold Research and development expenses Selling, general and administrative expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE), net Interest (expense) income, net ) ) ) LOSS BEFORE INCOME TAXES ) Income taxes - NET LOSS $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per common share Basic and diluted See notes to condensed consolidated financial statements 3 Table of Contents MIMEDX GROUP, INC. AND SUBSIDARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (unaudited) Common Stock Additional Paid-in Treasury Accumulated Shares Amount Capital Stock Deficit Total Balances, December 31, 2010 $ $ $ ) $ ) $ Employee share-based compensation expense - Other share-based compensation expense - Exercise of stock options 25 ) - - 3 Sale of common stock and warrants (net of $600 of offering costs) - - Shares issued in conjunction with conversion of convertible debt - - Shares issued in conjunction with acquisition of Surgical Biologics, LLC - - Beneficial conversion feature recognized on convertible debt - Benefical conversion feature recognized on line of credit - Net loss for the period - ) ) Balances, June 30, 2011 $ $ $ ) $ ) $ See notes to condensed consolidated financial statements 4 Table of Contents MIMEDX GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation Amortization of intangible assets Amortization of debt discount and deferred financing costs Employee share-based compensation expense Other share-based compensation expense Increase (decrease) in cash resulting from changes, net of effects of acquisition, in: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Other assets - Accounts payable and accrued expenses Accrued interest - Other liabilities - Net cash flows from operating activities ) ) Cash flows from investing activities: Purchases of equipment ) ) Cash paid for acquisition, net of cash acquired of $33,583 ) - Net cash flows from investing activities ) ) Cash flows from financing activities: Net proceeds from line of credit with related party - Repayment of line of credit ) - Repayment of notes payable ) - Proceeds from sale of common stock and warrants, net Proceeds from exercise of stock options 3 Proceeds from exercise of warrants - Net cash flows from financing activities Net change in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $
